MORTON, District Judge.
This is a bill for diseovery in aid of the defense to an action at law for personal injuries which the present respondent (the plaintiff in the action at law) claims to have sustained in an automobile accident caused by the negligence of the present plaintiff.
That bills for discovery are still maintainable is settled in this court by the decisions of Judge Dodge in Wolcott v. National Electric Signaling Co., 235 F. 224, and Judge Bingham in Kinney v. Rice, 238 F. 444.
 The general rule is that diseovery can he had only in aid of affirmative averments essential to a party’s ease (eases supra); and the present suit does not come within any of the exceptions or refinements to it. The bill does not allege that the present plaintiff is setting up any affirmative defense in the action at law in aid of which diseovery is sought. The 89 interrogatories annexed to the biR are in substance a cross-examination of the original plaintiff with respect to the circumstances of the aceident and the character and extent of his injuries — something which is too plainly unpermissible to require discussion.
Bill dismissed, with costs.